BeogdeN, J.
There was competent evidence to support the finding by the Industrial Commission that, while the accident occurred during the period of employment, it did not arise out of and in the course thereof, and consequently compensation should have been denied. The decided cases disclose a disposition upon the part of the courts to adopt a liberal interpretation of the law in awarding compensation to night watchmen. This view has sometimes found utterance in the phrase “zone of special danger,” due to the fact that the night and darkness and the loneliness of the watchmen create certain practical hazards which must be deemed to be a risk of the business in proper cases. Notwithstanding, the facts in the case at bar disclose that the watchman was not making his rounds at the time of his injury or performing any service for his employers.
The plaintiff insists that the deceased had gone to the store for the purpose of securing oil for his lantern or matches for his own use. However, this conclusion rests upon surmise and speculation and not upon evidence in the record. Therefore, the findings of facts by the Industrial Commission is determinative.
Affirmed.